

EXHIBIT 10.38

AMENDMENT NO. 2 TO AMENDED AND RESTATED AGREEMENT (U.S. and Canada))

This AMENDMENT NO. 2 TO AMENDED AND RESTATED AGREEMENT (the "Amendment"), is
entered into as of February 23, 2001 by and among, on the one hand, HOFFMANN-LA
ROCHE INC., a New Jersey corporation having offices at 340 Kingsland Street,
Nutley, New Jersey 07110 ("Roche- Nutley") and F. HOFFMANN-LA ROCHE LTD of
Basel, Switzerland ("F. Roche") (Roche-Nutley and F.Roche are hereinafter
individually and collectively referred to as "Roche") and, on the other hand,
PROTEIN DESIGN LABS, INC., a Delaware corporation having offices at 34801 Campus
Drive, Fremont, California 94555, U.S.A. ("PDL") and amends that certain Amended
and Restated Agreement dated October 20, 1999, as amended (the "Agreement").
Except as expressly provided herein, capitalized terms shall have the meaning
set forth in the Agreement.

RECITALS

A. WHEREAS, Roche and PDL are parties to the Agreement; and

B. WHEREAS, Roche and PDL have previously amended the Agreement by letter
amendment dated June 2, 2000 with respect to certain manufacturing matters.

C. WHEREAS, Roche and PDL desire to amend the Agreement to clarify that asthma
is included in the definition of Autoimmune Indications under Section 1.16 of
the Agreement.

AGREEMENT

NOW THEREFORE, the parties agree as follows:

Except as expressly set forth herein, capitalized terms and references to
Sections, Exhibits and Articles shall be deemed references to the Agreement.

1. AMENDMENT OF AGREEMENT.

Section 1.16 is amended to add "asthma," where indicated by underlining below
and to read in full as follows:

1.16 "Autoimmune Indications" means (1) asthma and (2) all indications that
involve pathogenic consequences, including tissue injury, produced by
autoantibodies or autoreactive T lymphocytes interacting with self epitopes,
i.e., autoantigens. Autoimmune Indications shall include, without limitation,
psoriasis, rheumatoid arthritis, systemic lupus erythematosus, scleroderma,
juvenile rheumatoid arthritis, polymytosis, Type I diabetes, sarcoidosis,
Sjogrens syndrome, chronic active non-pathogenic hepatitis, non-infectous
uveitis (Behcets), aplastic anemia, regional non-pathogenic enteritis (including
ulcerative colitis, Crohn's Disease and inflammatory bowel disease), Kawasaki's
disease, post-infectious encephalitis, multiple sclerosis, and tropic spastic
paraparesis.

2. NO OTHER CHANGES. On and after the date hereof, each reference in the
Agreement to "this Amended and Restated Agreement," "hereunder," "hereof," or
words of like import referring to the Agreement, shall mean and be a reference
to the Agreement as amended hereby. Except as specifically amended above, the
Agreement is and shall continue to be in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives as of the date first set forth above.



Protein Design Labs, Inc.                               F. Hoffmann-La Roche Ltd


By                                                      By


Title                                                   Title




                                                        Hoffmann-La Roche Inc.


                                                        By


                                                        Title





--------------------------------------------------------------------------------


